DETAILED ACTION

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I claim(s) 1-8 and 13-17 drawn to a thermoadhesive multilayer device suitable for being sealed on a textile substrate in one piece with said textile substrate, including the specifics of at least heat-sealing materials (3), bi-adhesive heat-sealing materials (1), electronic elements such at least an inlay realized RFID or NFC tag (2), said electronic element (2) and being positioned between at least a first layer of heat-sealing material (3) and a second layer of heat-sealing bi-adhesive material (1) and heat-sealed between said layers in order to stabilized said tag (2), said multilayer device (10) having its own physical characteristics working only with the electronic element included therein, said device being suitable to be heat fixed on said textile substrate (7) .
Group II, claim(s) 9-12 and 18, drawn to a method of realization of a multilayer device method for the realization of the multilayer device, including the specifics of at least the steps of: sizing or unrolling of a layer of thermo-bi-adhesive dielectric impermeable material (1) by means of mechanical cutting, laser cutting, shearing, die-cutting, waterjet, plasma cutting, ultrasound cutting and the like; positioning and gluing of electronic element (2) by means of CNC control machines, mechanical arms or by means of positioning masks on said first layer; closing of the dielectric multilayer (1)/electronic element (2) obtained with a second impermeable thermo-adhesive dielectric material (3) previously sized or unrolled by means of mechanical cutting, laser cutting, shearing, die-cutting, waterjet, plasma cutting, ultrasound cutting technologies and the like obtaining a multilayer; thermic or thermopressing treatment for example at 13000 for 4 seconds to adhere the various layers giving stability; eventual trimming of the various models if the operation is performed in roll by means of mechanical cutting, laser cutting, shearing or die-cutting; positioning of the obtained multilayer directly of the textile substrate (7) such as for example polyester, cotton, cotton-polyester, nylon, nonwoven fabric, silk, wool, or new innovative fabrics with or without surface treatment; thermopressing of the multilayer for example by means of a thermopress or iron for example at 155'C for 15 seconds; subsequent unfilming of eventual protective films from one or two layers (3,1).

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or 
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a thermoadhesive multilayer device suitable for being sealed on a textile substrate in one piece with said textile substrate, comprising at least heat-sealing materials, bi-adhesive heat-sealing materials, electronic elements such at least an inlay realized RFID or NFC tag, said electronic element and being positioned between at least a first layer of heat-sealing material and a second layer of heat-sealing bi-adhesive material and heat-sealed between said layers in order to stabilized said tag, said device being suitable to be heat fixed on said textile substrate in one piece, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Clarke et al. (US 2016/0148086), which discloses a thermoadhesive multilayer device suitable for being sealed on a textile substrate in one piece with said textile substrate, comprising at least heat-sealing materials (11), bi-adhesive heat-sealing materials (14), electronic elements such at least an inlay realized RFID or NFC tag (12, 13), said electronic element (12, 13) and being positioned between at least a first layer of heat-sealing material (11) and a second layer of heat-sealing bi-adhesive material (14) and heat-sealed between said layers in order to stabilized said tag, said device being suitable to be heat fixed on said textile substrate (7) in one piece ([0117], [0119], [0128], [0133], Fig. 2).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUEZU ELLIS whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUEZU ELLIS/Primary Examiner, Art Unit 2876